Citation Nr: 1525066	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-24 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status-post posterolateral corner reconstruction of the left knee.

2.  Entitlement to a compensable disability rating for residuals of right ankle sprain.

3.  Entitlement to a compensable disability rating for residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1992 to April 2000.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected status-post posterolateral corner reconstruction of the left knee; and denied compensable disability ratings for service-connected residuals of right ankle sprain, and for service-connected residuals of left ankle sprain.  The Veteran timely appealed.

In November 2012, the Veteran testified during a video conference hearing before the undersigned.

In February 2013, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment; nor has he alleged entitlement to special monthly compensation.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's left knee disability has been manifested primarily by impairment of the tibia and fibula productive of moderate knee disability, and limitation of flexion due to pain and degenerative joint disease.

2.  At no point during the rating period has the Veteran's left knee disability been manifested by objective evidence of instability, impairment of the tibia and fibula productive of more than moderate knee disability, or of nonunion requiring a knee brace, or functional impairment equivalent to flexion limited to 30 degrees or less, or extension limited to 15 degrees or more. 

3.  Residuals of left ankle sprain have been manifested by limitation of motion on plantar flexion to 40 degrees, degenerative joint disease, complaints of pain with weight bearing, and functional limitations in performing daily activities due to pain; neither ankylosis, nor marked limitation of motion has been demonstrated.

4.  Residuals of right ankle sprain have been manifested by full range of motion and complaints of pain with weight bearing and daily painful motion upon climbing stairs; neither ankylosis, nor marked limitation of motion has been demonstrated.


CONCLUSIONS OF LAW

1.  Throughout the period of time covered by this claim, the criteria for a 20 percent disability rating for a left knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014). 

2.  The criteria for a 10 percent, but no higher, disability rating for residuals of left ankle sprain are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 5003, 5271 (2014).

3.  The criteria for a 10 percent, but no higher, disability rating for residuals of right ankle sprain are approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 5262, 5270, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an August 2009 letter, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the August 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of knee pain and ankle pain and functional loss, including effects on employment and daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

A.  Left Knee Disability

Service connection has been established for status-post posterolateral corner reconstruction of the left knee.  The RO has evaluated the Veteran's left knee disability as 10 percent disabling under Diagnostic Code 5257-5260, based on evidence showing painful and/or limited motion in a major joint.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.


Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his left knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).   Under that code, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  As the Veteran has not had a knee replacement, this code is inapplicable.   

Evaluation 

Historically, the Veteran injured his left knee while playing softball, and underwent a left knee posterolateral corner repair in September 1998.  While there was initial improvement, he continued to have pain after strenuous activity.  Records show that the post-operative condition was manifested by decreased flexion with pain and X-ray evidence of degenerative changes.  X-rays also reveal a screw transfixing both femoral condyles of the left knee.  Objective factors on VA examination in September 2002 include decreased range of motion, crepitus on examination, positive McMurray's sign, and X-ray findings.  The report of an August 2006 VA examination reflects complaints of constant pain in the left knee, which was aggravated by standing; and a medical history of the left knee locking and given way.  Examination in August 2006 revealed pain on motion, and that the Veteran was only able to accomplish about 70 degrees of flexion; and was only able to extend to about 5 degrees.  The Veteran underwent rehabilitation exercises for his left knee in June 2008.  

The report of a September 2009 VA examination reflects that the course of the Veteran's status-post posterolateral corner reconstruction of the left knee had progressively worsened since onset but there were no flare-ups of joint disease.  Current symptoms included left knee pain and stiffness, affecting motion of the joint.  Range of motion was to 130 degrees on flexion, and 0 degrees on extension.  There was objective evidence of pain with active motion, and no additional limitation of motion on repetitive use.  Examination revealed no findings of instability of the left knee and no other knee abnormalities.  The Veteran reported missing two weeks of work in the past twelve months due to knee pain; and reported moderate effects on daily activities including exercise and sports, and mild effects on chores and recreation.  X-ray results indicated that there was a large lag screw and washer entering laterally transversely position in the distal femur.  There was also an associated old lateral proximal tibial fracture which did not involve the articular surface.  The impression was postop appearance with placement of transverse screw entering the lateral distal tibial epiphyseal region.  

In December 2010, the Veteran reported having more problems with locking of the left knee and occasional giving way, and with pain becoming more severe and more frequent.  He reported a lot of difficulty with stairs, and that he used a knee brace.  Current symptoms included giving way, instability, pain, stiffness, incoordination, decreased speed of joint motion, and flare-ups of joint disease.  Examination in December 2010 revealed crepitus, pain at rest, grinding and clicks or snaps.  Range of motion of the Veteran's left knee at the time was to 120 degrees on flexion; extension was limited by 2 degrees.  There was objective evidence of pain with active motion, and no additional limitation of motion on repetitive use.  There were no objective findings of instability or a meniscus abnormality.  

In a September 2009 statement, the Veteran reported that his knee locks a lot. 

In November 2012, the Veteran testified that he currently experienced locking in his left knee joint and swelling in the back of the knee, as well as sharp and continuous pains.  He testified that he had missed at least six days each month from work as a desk technician, due to pain and swelling in the left knee.

Following the Board's February 2013 remand, the Veteran underwent a VA examination in March 2013.  The Veteran reported intermittent pain in his left knee lasting a couple of hours, depending on how vigorous work he was doing.  Range of motion of the left knee was to 130 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of painful motion, and no additional limitation of motion on repetitive use.  Muscle strength testing was normal.  Joint stability tests were normal.  Other significant diagnostic testing suggested medial collateral ligament repair.  The examiner found no additional limitation of motion of the left knee due to pain, weakened movement, excess fatigability, or incoordination.
 
Here, the Veteran's left knee disability is rated currently as 10 percent disabling pursuant to Diagnostic Code 5257-5260, due to his painful motion with some limitation of flexion.  There is no indication that the Veteran has limitation of motion of the left knee that meets or approximates the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

Referable to Diagnostic Code 5260, the Veteran's limitation of flexion has predominantly been to at least 120 degrees throughout the rating period on appeal.  When considering functional loss, no examiner found any additional limitation of motion by pain on repetitive use.  Hence, the objective evidence represents limitation of motion compensable at no more than the 10 percent level under Diagnostic Code 5260.  The level of limitation contemplated by the next higher, 20 percent rating category, requires limitation of flexion to 30 degrees or less.  

Referable to Diagnostic Code 5261, the Veteran has been able to achieve a nearly normal range of extension throughout the rating period on appeal, that is, extension to between 0 and 2 degrees.  A compensable rating of 10 percent requires extension to 10 degrees.  Thus, a rating under this code is not warranted.

Regarding the remaining code that may provide a separate evaluation (Diagnostic Code 5257), examiners found no objective showing of either instability or incapacitating episodes.  As noted, the Board has considered the Veteran's lay reports of occasional reports of giving way, having difficulties with stairs and using a knee brace; however, in determining whether an evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of lateral instability or subluxation.

Turning to alternative diagnostic codes, there is no objective evidence of effusion in the left knee joint, or of more than subjective complaints of locking and swelling in the back of the knee to warrant evaluation under Diagnostic Code 5258.  The examiner in 2013 specifically found that there was no meniscal abnormality associated with the service-connected disability.  Accordingly, DC 5258 is not applicable.  

There is, however, evidence of impairment of the tibia and fibula as shown on x-ray in September 2009.  Therefore, analysis under Diagnostic Code 5262 is appropriate, to determine whether it offers a higher rating instead of the limitation of motion codes.  Here, the Board finds that it does.

Specifically, the Board finds that the most appropriate diagnostic code for the Veteran's left knee disability is Diagnostic Code 5262, pertaining to impairment of the tibia and fibula.  Although some limited motion of the left knee has been noted, examiners essentially found impairment due to gait, disturbance of locomotion, and interference with sitting and standing and weight-bearing.  The Veteran also described flare-ups causing him to miss at least six days a month from work.  Records reflect that he underwent rehabilitation exercises and arthroscopic surgeries and other procedures, with residual pain and discomfort and restriction of activities.  The Veteran reported wearing a brace at times, and also reported taking prescribed medications.  As noted above, no examiner found evidence of instability or subluxation.

Taking into account his lay assertions, particularly with respect to functional loss resulting from pain and other symptoms, including locking, giving way, incoordination, and swelling, as contemplated by Deluca, the Board concludes that these symptoms more nearly approximate the criteria for a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  This represents a change in the Diagnostic Code used to rate the Veteran's disability.  The Board finds this change is warranted, because the Veteran's primary symptoms are not limitation of motion, but rather are indicative of other impairment given the state of his bones in his leg and knee.

The disability has been symptomatic throughout the rating period on appeal; and has resulted in some dysfunction while sitting, while standing, and with weight-bearing.  Hence, the overall evidence reflects a moderate knee disability.  The evidence does not reflect that the Veteran's left knee disability is productive of marked knee disability, or of nonunion requiring a brace to warrant a disability rating in excess of 20 percent under Diagnostic Code 5262.  No examiner has described the Veteran's disability as marked, nor does the evidence support the same.  Instead, his symptoms and the resulting limitation of motion and functional impairment are contemplated by the 20 percent evaluation.  
 
For the foregoing reasons, the Board grants a 20 percent disability evaluation for the Veteran's status-post posterolateral corner reconstruction of the left knee, pursuant to Diagnostic Code 5262.

B.  Ankle Disabilities

Service connection has been established for residuals of right ankle sprain and for residuals of left ankle sprain.  The RO has evaluated each of the Veteran's ankle disabilities under Diagnostic Code 5271 as 0 percent (noncompensable) disabling based on the absence of painful or limited motion in the ankle.

The standard ranges of motion of the ankle are 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent rating requires marked limitation of motion, and is the maximum rating under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Alternatively, higher evaluations are assigned for impairment of the tibia and fibula with marked ankle disability under Diagnostic Code 5262; or for ankylosis of the ankle under Diagnostic Code 5270.

Historically, the Veteran was treated for sprains of each ankle in active service.  In September 2000, the Veteran reported slight discomfort, depending what shoe he wore.  X-rays then revealed no acute bone or joint pathology.  VA records show an assessment of arthralgia of the ankles in March 2006.  Examination in August 2006 revealed no evidence of redness or swelling.  There was very slight tenderness to palpation under the anteromedial edge of the left lateral malleolus to direct palpation.  No swelling was noted, and the Veteran had full range of motion of both ankles.  Inversion and eversion was slightly discomforting to the Veteran, but there was no real significant pain.  The assessment in March 2006 was bilateral ankle strain with residuals.  In October 2007, the Veteran reported chronic ankle pain when walking.  

The report of a September 2009 VA examination reflects complaints of pain and tenderness of each ankle, as well as deformity of the right ankle.  The Veteran reported that he was able to stand more than one hour, but less than three hours; and that he was able to walk more than one-quarter mile, but less than one mile.  He reportedly wore a brace intermittently, yet frequently.  Examination of each ankle in September 2009 revealed anterolateral ankle tenderness.  There was no objective evidence of pain with active motion of each ankle, or following repetitive use.  Range of motion was to 20 degrees on dorsiflexion of the left ankle, and to 40 degrees on plantar flexion of the left ankle; and to 20 degrees on dorsiflexion of the right ankle, and to 45 degrees on plantar flexion of the right ankle.  There was no joint ankylosis.  X-rays revealed an 18 millimeter by 8 millimeter bony density immediately adjacent to the right distal dorsal talus, possibly related to a remote injury in that region; and an irregular periosteal new bone extending from the left lateral distal tibia in the region of the interosseous membrane, with probable remote injury in the region.  

The September 2009 examiner noted decreased mobility and pain, resulting in the assignment of different occupational duties; and noted moderate effects on daily activities including exercise and sports, and mild effects on chores.  

In November 2012, the Veteran testified that he now experienced more difficulty with his ankles, particularly when going up and down stairs; and that his ankles swelled.  He testified that there currently was a bone spur growing on the right ankle, and that he is considering possible surgery.  The Veteran also testified that he was limited in performing many activities due to the condition of his ankles.

The Veteran underwent a VA examination in March 2013.  He reported intermittent left ankle swelling and pain, as well as right ankle aching.  His pain was improved with resting and staying off his feet.  He reported no flare-ups.

Range of motion was to 20 degrees on dorsiflexion of the left ankle, and to 40 degrees on plantar flexion of the left ankle; and to 20 degrees on dorsiflexion of the right ankle, and to 45 degrees on plantar flexion of the right ankle.  There was no objective evidence of painful motion of either ankle, and no additional limitation of motion on repetitive use.  There was no functional impairment of either ankle, and no localized tenderness.  Muscle strength was normal.  There was no finding of ankylosis.  Diagnostic testing revealed degenerative or traumatic arthritis of the left ankle.

The March 2013 examiner diagnosed left ankle sprain with chronic left anterior talofibular ligament injury and degenerative joint disease, and right ankle sprain.

With regard to the left ankle, the Veteran's service-connected residuals of left ankle sprain have been manifested primarily by objective evidence of full range of motion of the left ankle on dorsiflexion but plantar flexion is limited to 40 degrees.  He also has degenerative joint disease and complaints of pain with weight bearing.  Painful motion of a joint is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2010).  Given the Veteran's complaints of pain and functional limitations in performing many activities, as well as findings of degenerative joint disease, the Board finds that a 10 percent disability rating for residuals of left ankle sprain is warranted, with consideration of Deluca factors.  However, there is no evidence of marked left ankle limitation of motion at any time to warrant an even higher evaluation as the Veteran lacks only 5 degrees of motion on plantar flexion.  Moreover, a higher rating is not warranted pursuant to Diagnostic Code 5003 as a 10 percent rating has already been assigned, which contemplates the limitation of motion, and as ratings for X-ray findings cannot be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  

With regard to the right ankle, the Veteran's service-connected residuals of right ankle sprain have been manifested primarily by objective evidence of full range of motion of the right ankle, and complaints of pain with weight bearing and on use.  Throughout the rating period on appeal, there has been no evidence of marked or moderate limitation of motion as his motion is normal.  There is no X-ray evidence of arthritis of the right ankle joint.  Nor is there evidence of any impairment of the tibia and fibula, although a bone spur growing on the right ankle has been identified.  However, based on the Veteran's testimony concerning daily painful motion on climbing stairs, the Board finds that 38 C.F.R. § 4.59 applies. This regulation addresses painful motion and explains VA's intention that the rating schedule "recognize painful motion with joint or periarticular pathology as productive of disability . . . entitled to at least the minimum compensable rating for the joint." 38 C.F.R. § 4.59 (2014); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) ("When § 4.59 is raised by the claimant or reasonably raised by the record, even in nonarthritis contexts, the Board should address its applicability.").  A minimum compensable rating pursuant to § 4.59 may be warranted where joint pain, alone, exists.  See Burton, 25 Vet.App. at 5.  As the Veteran's statements concerning pain on use are considered competent, credible and probative, the criteria for a 10 percent disability rating pursuant to Diagnostic Code 5271 are approximated.

The Board concludes that a higher rating is not warranted as the functional impairment reported by the Veteran is fully contemplated by the 10 percent rating.  He does not have any limitation of motion and therefore marked limitation of motion is not shown.  A preponderance of the evidence weighs against the assignment of a disability rating in excess of 10 percent for residuals of right ankle sprain, and the benefit-of-doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

C.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology for each disability to the rating schedule, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Throughout the rating period, a 20 percent disability rating for status-post posterolateral corner reconstruction of the left knee is granted, subject to the regulations governing the award of monetary benefits.

A 10 percent disability evaluation for residuals of left ankle sprain is granted, subject to the law and regulations governing the payment of monetary benefits.

A 10 percent disability evaluation for residuals of right ankle sprain is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


